DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: 
in figure 1 and figure 3, the unlabeled rectangular boxes shown should be provided with descriptive text labels .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
page 10, line 27, reference number “106” should be “108”;
page 14, line 9, “…may be used decrypt…” should be “…may be used to decrypt”; and
page 14, line 21, reference number “402” should be “202”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 recites the limitation "the step” in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, which depends on claim 6 recites the limitations "the third video stream” in line 6.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brake et al WO 2019245680 (hereinafter Brake) in view of Hwang KR 102066688 English Machine Translation (hereinafter Hwang).
As to claim 1, Brake teaches a method for partially unmasking a selected object in a video stream(Figure 2 shows a method flowchart for partially unmasking selected masked portions/objects in a video stream), comprising: 
displaying a first video stream in which a plurality of objects are covered by privacy 5masks (Figure 2, step 230 “Mask the identified APOs in the video stream”,  Figure 5 and paragraph 49 reveal a display of a video where a plurality of identified actionable privacy objects (APOs) are covered by privacy masks), wherein each of the plurality of objects has a first portion being associated with a first privacy level (paragraph 5 and 38 disclose the plurality of APO has a first portion which is a face that is associated with a first level of privacy. Moreover, a first level of privacy can also be in regards to certain selections of APOs), and a  second portion being associated with a second, higher, privacy level (paragraphs 38 and 73 provide the teachings of a second level of privacy for certain objects. Children being second portions that have a higher privacy level, and adults being first portions that have a first, lower, privacy level. In addition, the entire unmask human body, for example which includes the face ,may be the second portion. The second portion can also include the unmask of the entire frame), 
receiving user input regarding a selection of one object among the plurality of objects being covered by privacy masks in the first video stream (paragraphs 5 and 54 disclose user selects the identified APO(s) among the plurality of APOs that are to be covered by the privacy masks in the first video stream), 
10checking that a permission associated with the user input grants access to video data depicting object portions being associated with the first privacy level (paragraph 54 discloses the selected identified APOs in the video stream are unmasked based on received user credentials, thus the permission associated with the user is checked; paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges, while other user(s) have limited access privileges), 
giving access to video data depicting the first portion of the selected object (paragraphs 54 and 56 describe that once the user credentials are authorized/pass access is given to the selected identified APOs, or the faces as shown in Figure 6), and 
displaying a second video stream which differs from the first video stream in that it includes the video data depicting the first portion of the selected object (Figure 6 and paragraph 58 describes the modified video stream is displayed. The modified video stream differs from the first video stream and include the unmasked video data depicting the face/first portion of the selected APOs), while [other portions] is/can still covered by a privacy mask; paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges, where all the masked APOs are unmasked, while other user(s) have limited access privileges, where certain APOs are unmasked, while other portions/APOs is still covered by privacy masks).
	Brake does not teach displaying a second video stream that includes the video data depicting the first portion of the selected object, while the second 15portion of the selected object is still covered by a privacy mask.
	Hwang teaches  displaying a second video stream that includes the video data depicting the first portion of the selected object, while the second 15portion of the selected object is still covered by a privacy mask (page 17 last paragraph to page 18, first paragraph disclose “[b]y specifying the object to be unmasked according to security key input, it is possible to unmask only the specified object without unmasking other objects, by obtaining the privacy of other objects.” Thus a second video stream is provided that includes video data  displaying a first portion of the selected object while a second portion is masked).
It would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to modify Brake’s method for partially unmasking a selected object in a video stream with Hwang’s teachings of different portions of an object/group can be unmasked at different instances to prevent unnecessary exposure of objects in the video while unmasking the required object(s) (page 2, fourth paragraph of Hwang).
 
	As to claim 2, the combination of Brake and Hwang teaches wherein the video data depicting the first portion of the selected object is encrypted (Brake: paragraph 14 and 34 disclose the privacy data such as the face information, which constitute a first portion of the selected object, is encrypted) , and wherein access to the video data depicting the first portion of the selected object is given by decrypting the video data depicting the first 20portion of the selected object using a first decryption key associated with the permission that grants access to video data depicting object portions being associated with the first privacy level (Brake: paragraph 54-56 describe that access to the selected APO depicting the face is decoded/decrypted upon receipt of received user credential).


	 As to claim 3, the combination of Brake and Hwang teaches further comprising: 25generating the second video stream by merging the first video stream with the video data depicting the first portion of the selected object (Brake: paragraph 54 discloses the second video stream which is the modified video stream is generated; paragraph 69 discloses the modified/second video stream is generated where the selected masked APO is unmasked by “stitching” together information from the first video stream and the metadata stream. This reads on the limitation of merging the first video stream with the video data depicting the first portion of the selected object).

As to claim 4, the combination of Brake and Hwang teaches wherein the video data depicting the first portion of the selected object is accessed from a video stream in which object portions associated with 30a first privacy level are visible and object portions associated with the second privacy level are covered by privacy masks (Brake: paragraphs 38 and 73 provide the teachings of a second level of privacy for certain objects. Children being second portions that have a higher privacy level, and adults being first portions that have a first, lower, privacy level. The second portion can also include the unmasking of the entire frame. Paragraph 54 discloses the certain selected first portion of the identified APOs in the video stream are unmasked based on received user credential that can be associated with a first level of access, but with the first level access other object portions of other selected APOs are not visible/revealed/displayed; paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges where , while other user(s) have limited access privileges).

As to claim 5, the combination of Brake and Hwang teaches wherein the second video stream is generated by replacing an image region which includes the selected object being covered by a privacy mask in the first video stream by a corresponding image region in the video stream in 5which object portions associated with a first privacy level are visible and object portions associated with the second privacy level are covered by privacy masks(Brake: paragraph 54 discloses the second video stream which is the modified video stream is generated; paragraph 69 discloses the modified/second video stream is generated where the selected masked APO associated with the first privacy/access level is unmasked by “stitching” together information from the first video stream and the metadata stream. However, other object portions associated with another/second access/privacy level is still masked).

As to claim 6, the combination of Brake and Hwang teaches wherein the user input regarding a selection of one object among the plurality of objects is indicative of an image region in the first video stream, the 10image region including the selected object being covered by a privacy mask in the first video stream (Brake: paragraphs 10 and 54 reveal the user can select one or more of the plurality  identified masked APOs in the first video stream, and based on user credentials, the selected APOs are unmasked).

As to claim 7, the combination of Brake and Hwang teaches wherein the first video stream includes metadata being indicative of image regions in the first video stream being covered by privacy masks (Brake: paragraphs 4 and 6 disclose video stream that includes metadata stream of image areas that are covered by privacy masks), 15wherein the user input regarding a selection of one object among the plurality of objects is indicative of an image position within one of the image regions(Brake: paragraphs 10 and 54 reveal the user can select one or more of the plurality  identified masked APOs in the first video stream that can be interpreted as indicative of an image position within one of the image region , and based on user credentials, the selected APOs are unmasked).

As to claim 8, the combination of Brake and Hwang teaches checking that the permission associated with the user input further grants access 20to video data depicting object portions being associated with the second privacy level (Brake: paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges where , while other user(s) have limited access privileges), giving access to video data depicting the second portion of the object (Brake: paragraphs 55-56 describe a user can have full-access privileges which depict the whole object; Hwang: page 11 last paragraph to page 12, first two lines reveals that the user unmasks and checks only necessary parts of the image through the input of security key(s)- security key for each masked region of interest of an object is required-, while maintaining privacy for the other objects or other areas of an object. Therefore, a second portion of the object is revealed, while the other parts remains hidden/masked; page 16, third paragraph also reveals that a decryption unit performs unmasking on the region of interest/object, using the security key for each object. Therefore, a key is used to decrypt and unmasked one part/object/region of interest and another key is used to decrypt a second part/object/ region of interest, see also page 15, 10th paragraph which reveal that the user can check the image portion of the object using the required key and perform unmaking on the region of interest, and thereby prevent unmasking/exposure of other object portions).and displaying a third video stream which differs from the first video stream in that it includes both the video data depicting the first portion of the selected object and the video data depicting the second portion of the selected object (Brake: paragraphs 56 and 58 disclose the modified video stream is presented on the display different from the original video stream and the first video stream, the different modified video streams is generated based on user selection of the APOs to be unmasked and the security level).
It would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to modify Brake’s method for partially unmasking a selected object in a video stream with Hwang’s teachings of different portions of an object/group can be unmasked at different instances to prevent unnecessary exposure of objects in the video while unmasking the required object(s) (page 2, fourth paragraph of Hwang).

As to claim 9, the combination of Brake and Hwang teaches wherein the step of displaying the third video stream is made in response to a further user input (Brake: paragraphs 54 and 56 disclose the modified video stream which can be the second/third/fourth video stream is made in response to the input of user credentials).

As to claim 10, the combination of Brake and Hwang teaches wherein the video data depicting the second portion of 30the selected object is encrypted (Hwang: page 8, first to second paragraphs teach encrypting the macroblocks of the region of interest of each object using a security key, see also page 11, third and fourth paragraph of Hwang), and wherein access to the video data depicting the second portion of the selected object is given by decrypting the video data depicting the25 6804712.1AXIS-PT382 second portion of the selected object (Hwang: page 8, paragraph four describes unmasking process involves decoding the masked region of interest using a security key that removes the mask, see also page 19, third paragraph) using a second decryption key associated with the permission that further grants access to video data depicting object portions being associated with the second privacy level (Hwang: page 8, paragraph four describes unmasking process involves decoding the masked region of interest using a security key that removes the inserted mask, see also page 19, third paragraph. Furthermore, page 10 of Hwang, 8-9th paragraph disclose the security key are manages hierarchically and have a security level).
It would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to modify Brake’s method for partially unmasking a selected object in a video stream with Hwang’s teachings of different portions of an object/group can be unmasked at different instances to prevent unnecessary exposure of objects in the video while unmasking the required object(s) (page 2, fourth paragraph of Hwang).

As to claim 11, the combination of Brake and Hwang teaches further comprising: generating the third video stream by merging the first video stream with the video data depicting the first portion of the selected object and the video data depicting the second portion of the selected object(Brake: paragraph 69 describes the modified/third video stream is generated where the selected masked APO is unmasked by “stitching” together information from the first video stream and the metadata stream. This reads on the limitation of merging the first video stream with the video data depicting the first portion of the selected object. Multiple video streams can be generated depending on the number of times user selects the different objects to unmasked).

As to claim 12, the combination of Brake and Hwang teaches wherein the video data depicting the second portion of the selected object is accessed from a video stream in which object portions associated with at least the second privacy level are visible(Hwang: page 11 last paragraph to page 12, first two lines reveal that the user unmasks and checks only necessary parts of the image through the input of security key(s)- security key for each masked region of interest of an object is required-, while maintaining privacy for the other objects or other areas of an object. Therefore, a second portion of the object is revealed, while the other parts remains hidden/masked; page 16, third paragraph of Hwang also reveals that a decryption unit performs unmasking on the region of interest/object, using the security key for each object. Therefore, a key is used to decrypt and unmasked one part/object/region of interest and another key is used to decrypt a second part/object/ region of interest, see also page 15, 10th paragraph which reveal that the user can check the image portion of the object using the required key and perform unmaking on the region of interest, and thereby prevent unmasking/exposure of other object portions).
It would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to modify Brake’s method for partially unmasking a selected object in a video stream with Hwang’s teachings of different portions of an object/group can be unmasked at different instances to prevent unnecessary exposure of objects in the video while unmasking the required object(s) (page 2, fourth paragraph of Hwang).

	As to claim 13, the combination of Brake and Hwang teaches wherein the video data depicting the second portion 15of the selected object is accessed from a video stream in which only object portions associated with the second privacy level are visible(Hwang: page 11 last paragraph to page 12, first two lines reveals that the user unmasks and checks only necessary parts of the image through the input of security key(s)- security key for each masked region of interest of an object is required-, while maintaining privacy for the other objects or other areas of an object. Therefore, a second portion of the object is revealed, while the other parts remains hidden/masked; page 16, third paragraph also reveals that a decryption unit performs unmasking on the region of interest/object, using the security key for each object. Therefore, a key is used to decrypt and unmasked one part/object/region of interest and another key is used to decrypt a second part/object/ region of interest, see also page 15, 10th paragraph which reveal that the user can check the image portion of the object using the required key and perform unmaking on the region of interest, and thereby prevent unmasking/exposure of other object portions).
It would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to modify Brake’s method for partially unmasking a selected object in a video stream with Hwang’s teachings of different portions of an object/group can be unmasked at different instances to prevent unnecessary exposure of objects in the video while unmasking the required object(s) (page 2, fourth paragraph of Hwang).

As to claim 14, Brake teaches a device for partially unmasking a selected object in a video stream(abstract discloses a device for unmasking selected masked portions/objects in a video stream), comprising circuitry configured to execute (paragraph 44 discloses the method of unmasking selected masked portions/objects is performed by functionally equivalent circuitry such as DSP circuit or ASIC): 
20a display function configured to display a first video stream in which a plurality of objects are covered by privacy masks(Figure 5 and paragraph 49 reveal display of video where a plurality of identified actionable privacy objects (APOs) are covered by privacy masks), wherein each of the plurality of objects has a first portion being associated with a first privacy level(paragraph 5 and 38 disclose the plurality of APO has a first portion such as a face that is associated with a first level of privacy. Moreover, a first level of privacy can also be in regards to certain selections of APOs), and a second portion being associated with a second, higher, privacy level(paragraphs 38, and 73 provide the teachings of a second level of privacy for certain objects. Children being second portions that have a higher privacy level, and adults being first portions that have a first, lower, privacy level. In addition, the entire unmask human body, for example which includes the face ,may be the second portion. The second portion can also include the unmask of the entire frame), 
a user input receiving function configured to receive a user input regarding a 25selection of one object among the plurality of objects being covered by a privacy mask in the first video stream(paragraphs 5 and 54 disclose user selects the identified APO(s) among the plurality of APOs that are covered by the privacy masks in the first video stream), 
a permission checking function configured to check that a permission associated with the user input grants access to video data depicting object portions being associated with the first privacy level(paragraph 54 discloses the selected identified APOs in the video stream are unmasked based on received user credentials, thus the permission associated with the user is checked; paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges, while other user(s) have limited access privileges), 
30a video data accessing function configured to give access to video data depicting the first portion of the selected object(paragraphs 54 and 56 describe that once the user credentials are authorized/pass access is given to the selected identified APOs, or the faces as shown in Figure 6), and26 6804712.1AXIS-PT382 
a display function configured to display a second video stream which differs from the first video stream in that it includes the video data depicting the first portion of the selected object, (Figure 6 and paragraph 58 describes the modified video stream is displayed. The modified video stream differs from the first video stream and include the unmasked video data depicting the face/first portion of the selected APOs), while [other portions] is/can still covered by a privacy mask; paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges, where all the masked APOs are unmasked, while other user(s) have limited access privileges, where certain APOs are unmasked, while other portions/APOs is still covered by privacy masks), while [other portions] is still covered by a privacy mask (paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges, where all the masked APOs are unmasked, while other user(s) have limited access privileges, where certain APOs are unmasked, while other portions/APOs is still covered by privacy masks).
Brake does not teach displaying a second video stream that includes the video data depicting the first portion of the selected object, while the second 15portion of the selected object is still covered by a privacy mask.
Hwang teaches  displaying a second video stream that includes the video data depicting the first portion of the selected object, while the second 15portion of the selected object is still covered by a privacy mask (page 17 last paragraph to page 18, first paragraph disclose “[b]y specifying the object to be unmasked according to security key input, it is possible to unmask only the specified object without unmasking other objects, by obtaining the privacy of other objects.” Thus a second video stream is provided that includes video data  displaying a first portion of the selected object while a second portion is masked).
It would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to modify Brake’s method for partially unmasking a selected object in a video stream with Hwang’s teachings of different portions of an object/group can be unmasked at different instances to prevent unnecessary exposure of objects in the video while unmasking the required object(s) (page 2, fourth paragraph of Hwang).

As to claim 15, Brake teaches a non-transitory computer-readable storage medium comprising computer- code instructions adapted to carry out a method (paragraph 44 discloses software instructions of the method are performed/executed by digital signal processor or an ASIC), when executed by a device having processing capability, comprising: displaying a first video stream in which a plurality of objects are covered by privacy 10masks(Figure 2, step 230 “Mask the identified APOs in the video stream”,  Figure 5 and paragraph 49 reveal display of video where a plurality of identified actionable privacy objects (APOs) are covered by privacy masks), wherein each of the plurality of objects has a first portion being associated with a first privacy level(paragraph 5 and 38 disclose the plurality of APO has a first portion which is a face that is associated with a first level of privacy, Moreover, a first level of privacy can also be in regards to certain selections of APOs), and a second portion being associated with a second, higher, privacy level(paragraphs 38 and 73 provide the teachings of a second level of privacy for certain objects. Children being second portions that have a higher privacy level, and adults being first portions that have a first, lower, privacy level. In addition, the entire unmask human body, for example which includes the face ,may be the second portion. The second portion can also include the unmask of the entire frame), 
receiving user input regarding a selection of one object among the plurality of objects being covered by privacy masks in the first video stream(paragraphs 5 and 54 disclose user selects the identified APO(s) among the plurality of APOs that are covered by the privacy masks in the first video stream), 
15checking that a permission associated with the user input grants access to video data depicting object portions being associated with the first privacy level(paragraph 54 discloses the selected identified APOs in the video stream are unmasked based on received user credentials, thus the permission associated with the user is checked; paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges, while other user(s) have limited access privileges), 
giving access to video data depicting the first portion of the selected object(paragraphs 54 and 56 describe that once the user credentials are authorized/pass access is given to the selected identified APOs, or the faces as shown in Figure 6), and 
displaying a second video stream which differs from the first video stream in that it includes the video data depicting the first portion of the selected object, while the second 20portion of the selected object is still covered by a privacy mask(paragraph 58 discloses the modified video stream is displayed. The modified video stream differs from the first video stream and include the unmasked video data depicting the face/first portion of the selected APOs), while [other portions] is still covered by a privacy mask (paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges, where all the masked APOs are unmasked, while other user(s) have limited access privileges, where certain APOs are unmasked, while other portions/APOs is still covered by privacy masks).
Brake does not teach displaying a second video stream that includes the video data depicting the first portion of the selected object, while the second 15portion of the selected object is still covered by a privacy mask.
	Hwang teaches  displaying a second video stream that includes the video data depicting the first portion of the selected object, while the second 15portion of the selected object is still covered by a privacy mask (page 17 last paragraph to page 18, first paragraph disclose “[b]y specifying the object to be unmasked according to security key input, it is possible to unmask only the specified object without unmasking other objects, by obtaining the privacy of other objects.” Thus a second video stream is provided that includes video data  displaying a first portion of the selected object while a second portion is masked).
It would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to modify Brake’s method for partially unmasking a selected object in a video stream with Hwang’s teachings of different portions of an object/group can be unmasked at different instances to prevent unnecessary exposure of objects in the video while unmasking the required object(s) (page 2, fourth paragraph of Hwang).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bolle et al US 2003/0231769 (hereinafter Bolle), Tran et al WO 2019068353 (hereinafter Tran), and Engel et al US 20180181766 (hereinafter Engel).

Bolle teaches a method for partially unmasking a selected object in a video stream (Figures 4A and 8A) comprising: displaying a first video stream in which a plurality of objects are covered by privacy 5masks (Figure 4A, reference number 421 “Output Transformed Video Representation and Parameters), receiving user input regarding a selection of one object among the plurality of objects being covered by privacy masks in the first video stream (Figure 4A, reference number 413 “Initialize Selection Criteria”), 10checking that a permission associated with the user input grants access to video data depicting object portions being associated with [a] privacy level (paragraphs 167-168), giving access to video data depicting the first portion of the selected object(paragraphs 167-168), and displaying a second video stream that it includes the video data depicting the first portion of the selected object (Figure 8A “Output Decrypted Video Parameters”) as recited in claims 1, 14, and 15.

Tran teaches displaying a first video stream in which a plurality of objects are covered by privacy 5masks (Figure 8, S800 “Receive the encoded video), receiving user input regarding a selection of one object among the plurality of objects being covered by privacy masks in the first video stream (Figure 8, S810 “Selecting an access unit of the encoded video”, S820 “Selecting a pair of macroblocks of the selected AU”), 10giving access to video data depicting the first portion of the selected object (Figure 8, S850 “Receiving the decoded masked video from the decoder”), and displaying a second video stream (Figure 8, S850 “Receiving the decoded masked video from the decoder) as recited in claims 1, 14, and 15.

Engel teaches displaying a first video stream in which a plurality of objects are covered by privacy 5masks (Figure 4, step 402 “Presenting the masked/distorted media content on a display of a client device, see also Figures 5C and Figure 5B), wherein each of the plurality of objects has a first portion (Figure 5B, 503 is the first portion of the masked tree)and a second portion (Figure 5C, 504 is the second portion of the masked tree), receiving user input regarding a selection of one object among the plurality of objects being covered by privacy masks in the first video stream (Figure 4, step 403 “Detecting a fingertip maneuver/gaze direction”, see also paragraphs 78 and 80), 10checking that a permission associated with the user input grants access to video data depicting object portions (paragraph 81), giving access to video data depicting the first portion of the selected object(Figure 5B, 503 is the first portion that is unmasked of the masked tree), and displaying a second video stream which differs from the first video stream in that it includes the video data depicting the first portion of the selected object(Figure 5B, 503 is the first portion that is unmasked of the masked tree, this image frame/video differ from the first video/frame wherein the entire tree is masked), while the second 15portion of the selected object is still covered by a privacy mask(Figure 5B, 503 is the first portion that is unmasked of the masked tree, whereas the second portion is still masked,  Figure 5B, 503 shows the second portion that is unmasked upon selection of the second portion area of the masked tree).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/               Examiner, Art Unit 2437

/BENJAMIN E LANIER/              Primary Examiner, Art Unit 2437